DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 03/07/2022.
•    Claims 1, 5-8, 10, 12, 14-16, 18, 20, and 24 have been amended.
•    Claims 9, 11, 17, 19, 21-22, and 25 have been canceled.
•    Claim 26 has been added.
•    Claims 1-8, 10, 12-16, 18, 20, 23-24, and 26 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claim 23, the status of this claim is “(Currently amended),” however the claim does not include any markings to indicate how it is changed relative to the previous version of the claim. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims (see MPEP 714(c)(2)). It does not appear that the claim includes any amendments relative to the immediate prior version of the claim, so the examiner has interpreted the claim status to be “(Previously presented).”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 12-16, 18, 20, 23-24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-8, 10, 23-24, and 26 are directed to a process, claims 12-16 and 18 are directed to a machine, and claim 20 is directed to a manufacture. Therefore, claims 1-8, 10, 12-16, 18, 20, 23-24, and 26 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  

Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
providing a service to determine music interests of each of the plurality of test users, wherein the music interests of each of the plurality of test users are determined by the service based on accessing a music log and accessing a social media profile of each of the plurality of test users;
retrieving a first set of music files associated with the determined music interests of each of the plurality of test users;
retrieving historic data of the plurality of  test users and a first set of answers provided by each of the plurality of test users to a set of psychometric questions; 
parsing one or more specific keywords from the retrieved historic data of each of the plurality of test users to obtain filtered historic data, wherein the one or more specific keywords correspond to one or more activities and one or more named entities associated with the plurality of test users;
deriving one or more psychometric features of each of the plurality of test users based on the first set of answers provided by each of the plurality of test users; 
extracting from each music file of the first set of music files associated with each of the plurality of test users, a first set of feature values corresponding to a set of music features; 
generating a first model and a second model based on the filtered historic data of each of the plurality of test users, the first set of feature values extracted from each music file of the first set of music files associated with each of the plurality of test users, and the derived one or more psychometric features of each of the plurality of test users;
determining music interests of a target user based on execution of the service;
retrieving a second set of music files associated with the determined music interests of the target user, wherein each music file of the second set of music files is associated with a corresponding date and time marker indicating when an interest was shown in the corresponding music file by the target user; 
extracting from each music file of the second set of music files associated with the target user, a second set of feature values based on a chronological order associated with the second set of music files, wherein the second set of feature values correspond to the set of music files, and wherein the chronological order associated with the second set of music samples is indicated by the date and time marker associated with each of the second set of music files;
determining one or more behavioral changes exhibited by the target user over a past time period based on the chronological extraction from each music file of the second set of music files;
providing the extracted second set of feature values and the determined one or more behavioral changes as input to the first model;
predicting one or more business outcomes for the target user based on an output of the first model for the extracted second set of feature values and the determined one or more behavioral changes;
receiving a feedback from the target user device of the target user on a relevance of the one or more business outcomes; and
updating the first model and the second model based on the feedback to increase a prediction accuracy of the first model and the second model.
The above limitations recite the concept of predicting a business outcome based on music and psychometric data.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Independent claims 12 and 20 recite similar limitations as claim 1 and, as such, falls within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 12, and 20 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, claims 1, 12, and 20 recite additional elements, such as hosting, by a web-based server, an application, executable on a plurality of test user devices of a plurality of test users, a memory, test user devices, Internet, a web-based server, a first and second neural network model, a medium, and a computer. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 12, and 20 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 12, and 20 merely recite a commonplace business method (i.e., predicting a business outcome based on music and psychometric data) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 12, and 20 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 12, and 20 specifying that the abstract idea of predicting a business outcome based on music and psychometric data is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 12, and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 12, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 12, and 20 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 12, and 20, these claims recite additional elements, such as hosting, by a web-based server, an application, executable on a plurality of test user devices of a plurality of test users, a memory, test user devices, Internet, a web-based server, a first and second neural network model, a medium, and a computer. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 12, and 20 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 12, and 20 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 12, and 20 specifying that the abstract idea of predicting a business outcome based on music and psychometric data is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 12, and 20 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 12, and 20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-8, 10, 13-16, 18, 23-24, and 26, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-8, 10, 13-16, 18, and 21-23 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2-6, 8, 10, 13-14, 16, 18, and 23 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 7, 15, 24, and 26 further identify additional elements, such as a user interface, tracking internet activity, and a machine learning algorithm. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-8, 10, 13-16, 18, 23-24, and 26 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 12, and 20, dependent claims 2-8, 10, 13-16, 18, 23-24, and 26, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-8, 10, 12-16, 18, 20, 23-24, and 26  are ineligible.

Allowable Subject Matter
Claims 1-8, 10, 12-16, 18, 20, 23-24, and 26 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action. These claims would be allowable for the reasons set forth in the Office action dated 12/07/2021. For further details see the Office action dated 12/07/2021.


Response to Arguments
Applicant’s arguments, filed 03/07/2022, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims do not recite an abstract idea because the “the features of amended independent claim 1 do not recite an abstract concept or a concept similar to those found by the Courts to be Abstract such as a ‘Certain Method for Organizing Human Activity’” (Remarks pages 17-19). The examiner disagrees. The 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. With respect to the claim amendments, the examiner notes the hosting, by the web-based server, an application, executable on a plurality of test user devices,” “test user devices,” “the web-based server,” “a memory,” “Internet,” “a first neural network model and a second neural network model”, and “the application” have been analyzed as additional elements and accordingly are not analyzed under Step 2A, Prong 1. The amendments further recite limitations such as determining music interests of the plurality of test users, accessing a music log and social media profiles of test users, and accessing music files associated with users to predict business outcomes based on a model. These amendments represent certain methods of organizing human activity. Paragraph [0060] of the specification illustrates that business outcomes include “job suggestions, purchase suggestions, targeted advertisements, music suggestions, or compatibility match.” Accordingly, the recited limitations claim collection and analysis of data for the purposes of prediction of business outcomes, such as those relating to product purchases and music, as well as to employment and compatibility. These limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Specifically, the limitations of claim 1 represent sales activities and behaviors because the limitations recite collection and analysis of data pertaining to users in order to predict business outcomes such as purchase suggestions, targeted advertisements, and music suggestions. These are sales activities because they pertain to an e-commerce provider and they allow a target user to make informed decisions about purchases (Spec: [0060]). The claims additionally recite managing human behavior because the limitations recite collection and analysis of data pertaining to users in order to predict business outcomes such as job suggestions and compatibility matches. These represent managing human behavior because they allow a business organization to allocate work profiles and tasks to employees based on the prediction (Spec: [002]). Accordingly, these claims recite Certain Methods of Organizing Human Activity.
Applicant argues the claims are integrated into a practical application because “the claimed technology includes elements that integrate the technical solution into a practical application.” (Remarks pages 19-22). The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
While the examiner acknowledges that improvements to the functioning of a computer or to any other technology or technical field may constitute integration into a practical application (see MPEP 2106.05(a)), the instant claims do not provide a technical improvement. Rather, the claims provide an improvement to the abstract idea of predicting business outcomes. This is illustrated in specification paragraph [0022] which discusses that the predicted business outcomes might provide improvements to “marketing strategies” and “resource management.” With respect to Applicant’s argument that the claimed limitation provide the benefit of predicting business outcomes solely based on music interests, the examiner notes that yielding predictions based on music interests is not a technical improvement, but rather an improvement to the abstract idea. Additionally, paragraph [0091] of Applicant’s specification is noted which states utilization of “technological improvements of the predictor models.” However, this statement is not supported with any other information as to how the improvement is being made to existing technology, and therefore, it is considered to be a conclusory statement of improvement which was explicitly warned against in the October 2019 Update.
Although the claims include computer technology such as hosting, by a web-based server, an application, executable on a plurality of test user devices of a plurality of test users, a memory, test user devices, Internet, a web-based server, a first and second neural network model, a medium, and a computer, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of predicting business outcomes in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to technological improvements but are directed to improving the business method of predicting business outcomes. The claimed process, while arguably resulting in a more accurate process for predicting business outcomes, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the server and/or computer components that operate the system. Rather, the claimed process is utilizing data sets related to music and psychographics while still employing the same server and/or computer components used in conventional systems to improve prediction of business outcomes, e.g. a business method, and therefore is merely applying the abstract idea using generic computing components. As such, the claims are not integrated into practical application.

Applicant argues the claims provide significantly more because “the specific combination of computer-implemented elements recited in each independent claim present an unconventional combination of elements and functionality, as evidences by the novelty of the combination over the cited art. Remarks pages 22-23. The examiner disagrees. The question of whether a particular claimed invention is novel or obvious is "fully apart" from the question of whether it is eligible. Diamond v. Diehr, 450 U.S. 175, 190, 209 USPQ 1, 9 (1981). As made clear by the courts, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. See MPEP 2106.05(I). Accordingly, non-obviousness under 35 U.S.C, 103 has no bearing on the eligibility of the claims over 35 U.S.C. 101.
Applicant argues claims 2-8, 10, 13-16, 18, and 23-24 are patent eligible for at least the same reasons as those discussed with respect to claims 1, 12, and 20 (Remarks page 23). The examiner disagrees. The 101 rejection is maintained for the reasons detailed above in the 101 rejection, as well as in the response to the remarks paragraphs above. Accordingly, the 101 rejections of claims 2-8, 10, 13-16, 18 and 23-24 are maintained.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625